El Juez Peesidente Se. Heenandez,
emitió la opinión del tribunal.
Por escritura pública otorgada en 25 de agosto de 1913 en el pueblo de Comerío ante el notario Don Celestino José Pérez y Pérez, Don Sixto Pontón Santiago y Don Manuel Pontón Fernández, acompañados de sus esposas, segregaron respectivamente de una finca rústica de la propiedad del primero y de otra finca o solar perteneciente al segundo, dos parcelas de terreno, que agruparon formando una tercera finca, la que vendieron por la misma escritura a P. H. Gor-man, como representante de la corporación Porto Rican Leaf Tobacco Company, por precio de $250.
Presentada la escritura de referencia en el Registro de la Propiedad de San Juan, Sección 2a., para su inscripción, el registrador la denegó por medio de nota que copiada a la letra dice así:
“Denegada la inscripción del precedente documento, en cuanto a la venta que comprende, porque la finca que se vende en la forma que se .describe no está inscrita a favor de los vendedores, pues si bien en este documento se agrupan las dos parcelas que la compo-*400nen, no se ha pedido inscripción de dicha agrupación, por lo cual no se ha hecho operación alguna respecto a la misma; porque ambos vendedores enajenan conjuntamente la totalidad de la finca, de lo que resulta que cada uno de ellos v ende parte de la parcela que corres-ponde al otro vendedor, sin tener participación ni derecho alguno en ella, y porque en la escritura número 76, otorgada en Sabana del Palmar el 10 de octubre de 1876, ante el Notario Francisco Jimé-nez Prieto, acompañada para acreditar la adquisición de la parcela perteneciente a Don Manuel Pontón, no da fe el notario del conoci-miento de los otorgantes, falta que produce la nulidad de dicha escri-tura; habiéndose tomado en su lugar y respecto a dicha venta, ano-tación preventiva por término legal, con vista de otro documento, al folio 225 del tomo 14 de Oomerío, finca número 689, anotación letra A, en la que se han consignado además, los defectos subsanables de no expresarse en esta escritura la colindancia y medida por el lado norte de la finca vendida, no acreditarse el carácter y facultades que se atribuye el Señor P. Ií. Gorman, no justificarse que la corporación compradora esté facultada para hacer negocios en esta Isla, y de que en la escritura antigua número 76 que se ha relacionado aparece firmando José R. Santiago en vez de José Antonio Santiago, que es el vendedor. San Juan, P. R., diciembre 18 del 1913. El Registra-dor, José Benedicto.”
Dicha nota ha sido recurrida para ante esta Corte Su-prema por Porto Rican Leaf Tobacco Company, y está some-tida a nuestra consideración. Examinemos los tres moti-vos en que se funda.
En cuanto al primer motivo entendemos que la escritura, de que se trata comprendía un acto y un contrato, sujetos a inscripción, a saber, la agrupación en una sola finca de dos parceles de terreno, y la venta de la finca agrupada. Si la parte recurrente quería que ambas inscripciones se verifica-ran en el registro, la primera previamente a la segunda,, debió pedirlo clara y determinadamente, suministrando los. sellos que cada una de ellas requería. En el registro no se practican de oficio las inscripciones y es preciso solicitarlas. Véase el caso de Ramis v. El Registrador, 19 D. P. R., 747. Pero es que la representación de la parte recurrente sostiene que no es necesaria la previa inscripción de la finca. *401agrupada a favor de los vendedores para inscribir la venta de la misma, y por tanto no pnede alegar que la presentación del documento se hizo para que, se verificasen ambas inscrip-ciones separadamente. Su intención clara era que se inscri-biera la finca agrupada, directamente a favor de la compra-, dora, sin necesidad de la inscripción previa de la agrupación, y tal pretensión era improcedente La finca tal como se ven-día no estaba inscrita en el registro, y por tanto tampoco cabía inscribir la venta según los artículos 20 de la Ley Hipo-tecaria y 244 del reglamento para su ejecución.
Ni podía verificarse la inscripción de la finca agrupada bajo un solo número y como una sola, pues para ello era nece-sario que las parcelas que habían venido a formarla fueran de un solo dueño o de varios proindiviso. Véase el caso de Durán et al. v. El Registrador, resuelto en marzo 6, 1914.
A este propósito dicen los ilustrados tratadistas G-aündo y Escosura, en sus Comentarios a la Legislación Hipotecaria,, Tomo I, página 538, edición de 1903:
“Si dos propietarios tienen sus fincas colindantes y las hipotecan, a un tercero manifestando simplemente su voluntad de que consti-tuyen una sola, ¿ bastará tal escritura para que se inscriban como una. sola finca ? Entendemos que no. Sobre no proceder, a nuestro juicio,, la agrupación con arreglo al artículo 322 del reglamento, faltaría en. la escritura la expresión explícita de las condiciones' de derecho con. que los condueños realizarían la unión y proindivisión de lo que; antes estaba segregado y dividido.”
Come se ve, la agrupación de fincas a que se refiere la escritura de 25 de- agosto de 1913 es improcedente por no pertenecer las fincas a un solo dueño o a varios proindiviso, y porque faltando como falta ese requisito, no se han deter-minado las condiciones legales con que los dueños han reali-zado la unión y proindivisión de las dos parcelas de terreno» que antes estaban separadas.
Por no haberse determinado las condiciones legales a que nos referimos anteriormente, resulta que ambos vendedores venden la finca agrupada sin pertenecerles ésta en común y *402proindiviso, y por tanto, como dice con razón el registrador recurrido, cada nno de ellos vende parte de la parcela que corresponde al otro vendedor sin tener participación ni dere-cho alguno en ella. La misma escritura demuestra cla-ramente que Don Sixto y Don Manuel Pontón venden a Porto Rican Leaf Tobacco Company la finca agrupada, y no las partes que cada uno de ellos segregaron de la finca de que respectivamente eran propietarios. Si tal hubieran he-cho no habría habido agrupación formada por los dueños ven-dedores, sino que la corporación compradora hubiera sido la llamada a formarla. Yéase la resolución de la Dirección General de los Registros de España de 18 de febrero de 1897.
En cuanto al tercer motivo del recurso, debemos hacer constar que juntamente con la escritura de 25 de agosto de 1913 fué presentada al registrador otra escritura pública de 10 de octubre de 1876 para acreditar que Don Manuel Pon-tón había adquirido de Don José Antonio Santiago con ante-rioridad al planteamiento de la Ley Hipotecaria en esta Isla, el terreno de que segregó la parcela que con la otra de Don Sixto Pontón vino a formar la finca agrupada, y que por tanto podría prescindirse de la inscripción previa ordenada por el artículo 20 de la Ley Hipotecaria.
Dicho documento no era bastante al fin pretendido, pues en la fecha en que se otorgó, regía la Ley Notarial de 1873, la que, bajo pena de nulidad, exigía en su artículo 27, con-cordante con el 23 de la misma, la dación de fe, por el notario, del conocimiento de los otorgantes, formalidad que no se llenó en la mencionada escritura, la que por tanto quedó viciada de nulidad.
Si tal documento hubiera sido presentado al registro para su inscripción y los interesados tenían el derecho de solici-tarla, hubiera sido denegada por. entrañar el vicio de nuli-dad expresado, y como su presentación al registrador tuvo pqr objeto sustituir la falta de inscripción previa a que se refiere el artículo 20 ya citado de la Ley Hipotecaria, es lógico concluir que si no era bastante para inscribir a favor de Don *403Manuel Pontón la finca adquirida, tampoco podía servir para transmitirla a otra persona. Galindo y Escosura, Tomo 2, página 174, edición ya expresada.
Y no puede negarse al registrador recurrido la facultad de calificar el documento en cuestión, por la razón de no babersele presentado para su inscripción, sino con el fin de comprobar la adquisición del dominio por Don Manuel Pon-tón antes de la vigencia de la Ley Hipotecaria, pues el regis-trador, bajo ese concepto podía calificarlo y lo calificó dere-chamente al estimar que no era justificante de diebo dominio, por adolecer de nulidad con que la ley vigente en la fecba de su otorgamiento sancionaba la falta de dación de fe del cono-cimiento' de los otorgantes por parte del notario.
No son materia del recurso los defectos subsanables apun-tados por el registrador, y por esa razón prescindimos de su examen.
Es de confirmarse la nota recurrida.

Confirmada la nota recurrida.

Jueces concurrentes: Sres. Asociados Wolf, del Toro y Aldrey.